PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/192,708
Filing Date: 24 Jun 2016
Appellant(s): Cardoso-Menezes et al.



__________________
Joshua A. Crawford
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 6 November 2020 Appealing the Non-Final Office Action of 20 May 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp. and modified in view of Applicant’s amendments.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea without significantly more. The claim(s) recite(s) the steps of:
Step 2A: Identification of an Abstract Idea
Generating matrix D comprising historical process data, 
Determining a plurality of main solutions of the data matrix D,
T comprising data representing analyte compositions of a plurality of solutions,
Generating matrix C comprising data representing respective relative amounts of the plurality of main solutions with respect to the data matrix D;
Determining whether a matrix product C x ST corresponds to the data matrix D within a predetermined tolerance;
Calculating relative amounts of the plurality of main solutions for a target instant of time by performing a regression between the relative amounts comprised in the matrix C for a first and second instants in time (i.e. time points) and a respective time variable of the historical process data. 
The above steps drawn to generating matrices D, C and ST, determining a matrix product, and calculating relative amounts of main solutions by performing regression between relative amounts between two time points and a time variable is draw to performing mathematical concepts, mathematical algorithms and into the category of mental processes.
In Digitech, the courts have put forth that:
 “Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted)” (decision, page 12, lines 16-24).
In FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. the courts also set forth that the "realm of abstract ideas" by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."
Step 2A: Consideration of a Practical Application
The claimed judicial exception is not integrated into a practical application because the claim results in creating a “synthetic multicomponent sample” by mixing the plurality of main solutions according to the calculated relative amounts, as in claim 1. Claims 11-13 recite “grouping” and “preparing” synthetic samples. 
The synthetic sample(s) is/are recited at a high degree of generality and the identity of the synthetic solution is not recited. There is no indication of a transformation of matter from “creating” a “synthetic multicomponent sample by mixing,” or any of the grouping and preparing steps. 
Claims 13 and 23 recite a mixing unit, wherein the mixing unit is “configured to create the synthetic sample” by mixing the solutions according to the relative amounts. The recited calculations are not used with or by a particular machine because the mixer is not configured as being controlled by the calculations or use the calculations to create the relative amounts. The mixer merely mixes which is not an application of the abstract idea calculations; the abstract idea is not integrated into a practical application with or by a particular machine.
Merely, mixing solutions to create a generic mixture (as in claim 1) or using a mixer to mix solutions (as in claims 13 and 23) does not fall into one of the categories of practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Step 2B: Consideration of Additional Elements and Significantly More
In addition to the abstract idea steps, the claims also recite limitations that are “additional elements,” drawn to:
Obtaining historical process data of the dynamic process by measuring parameters by one or more sensors, as in claim 1; and 
Creating a synthetic multicomponent sample by mixing the plurality of main solutions, as in claim 1;
A mixer, wherein the mixer is configured to create the synthetic sample by mixing the solutions according to the relative amounts, as in claim 13;
A program to create, by the mixer, the synthetic multicomponent sample by mixing the plurality of solutions according to the calculated relative amounts, as in claim 23.
A measurement device comprising at least one sensor configured to measure at least one parameter in-situ with at least one of a pH probe, temperature probe, spectroscopic probe, or a multichannel instrument, as in claims 14, 15 and also the generically recited sensor of claim 1;

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because obtaining the data to be processed and storing data resulting from a process is drawn to insignificant pre-solution and post-solution activity as set forth in MPEP 2106.05(g). Also, it is routine, conventional and well understood to employ a sensor and create mixtures as evidenced by at least Blanco et al. (IDS filed 6/24/2016; Trends in Analytical Chemistry, vol. 29 (2010) page 1130, col. 2, section 2.3 Hardware); Markopoulou et al. (Applied Spectroscopy, vol. 62 (2008) pages 251-257), see Abstract teaching NIR and page 253, col. 1, par. 4 teaching a mechanical shaker); and Sarraguca et al. (Vibrational Spectroscopy, vol. 49 (2009) pages 204-210), see Title teaching NIR and page 205, col. 2, par. 5 teaching a shaker-mixer.
As a whole the method relies on the abstract ideas of performing mathematical matrix calculations, organizing information and organizing information through mathematical correlations. The claims do not include additional elements that are sufficient to amount of significantly more than the judicial exception because it is routine and conventional to perform the acts of employing a spectroscopic sensor as disclosed in the specification (page 1-2, connecting par. and lines 5-15 and page 13, lines 1-5) or Near and Mid infrared spectroscopies (page 36, lines 1-2). Other elements of the method include a processor (claim 13) and analytical device (claim 22) which encompasses a computer processor which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, 
(2) Response to Argument
Appellants argue (Brief, page 5, par. 3) that the dynamic process to be mimicked by the claimed method may be crystallization, a distillation or chemical reaction. 
In response, the claims are directed to mathematical concepts including matrix equations (see specification, page 6, Equation 1) to “represent” liquid solutions and mixtures. The solutions and mixtures are modeled in name alone, using mathematics. The claimed steps are drawn to solving mathematical equations using data as input. Mathematical equations are abstract ideas and the claimed “data representing analyte compositions” and “data representing relative amounts” of main solutions is abstract is abstract. Information per se or data is abstract. Implementation of mathematical equations to model information, even if the information is representative of physical phenomena or objects (e.g. entering numbers into equations) is not a practical application nor does information transform the mathematical equations into statutory subject matter.
Appellants argue (Brief, page 6, par. 4) that the claims are directed to techniques for making tangible, physical, multicomponent samples. Appellants argue (Brief, page 7, par. 6 and page 8, par. 1) that the claims are not directed to an abstract idea but rather, 
In response, the 35 USC 101 rejection is being maintained because a generic recitation of “creating the synthetic multicomponent sample by mixing” main solutions is not deemed by the Examiner and Appeal Conference’s Conferees to satisfy the Step 2A, prong 2 criteria for “practical application” set forth in the 2019 Patent Subject Matter Eligibility Guidance (PEG). The claims do not recite a “practical application” of the claimed mathematical concepts but rather a step to just “apply it” (the exception) as described in MPEP 2106.05(f), section “(3) The particularity or generality of the application of the judicial exception.”  
Appellants argue (Brief, page 11) that the claims recite detailed and extensive methodology for assembling and mixing ingredients in specific portions based on historical dynamic process data.
In response, specific data (which is abstract) combined with specific judicial exceptions (such as abstract ideas) do not equate to a practical application or something “significantly more” than the judicial exception. The recited judicial exception is not integrated into a practical application so as to satisfy the Step 2A, prong 2, criteria set forth in the 2019 PEG. 
Appellants argue (Brief, page 12, par. 1) that a transformation into a different state or thing does not necessarily require a chemical reaction.
In response, the recited final step is so broadly and generically recited that there is no indication that there is “a transformation into a different state or thing.” The claimed method does not indicate that synthetic multicomponent sample created by mixing 
MPEP 2106.05 (c) explains in section “3. The nature of the transformation in terms of the type or extent of change in state or thing. A transformation resulting in the transformed article having a different function or use, would likely provide significantly more, but a transformation resulting in the transformed article merely having a different location, would likely not provide significantly more.” Thus, merely moving components of a sample around by way of mixing without an actual transformation to a different state is not a “practical application” or "significantly more." 
Appellants argue (Remarks, page 14, par. 2) that the Examiner has not considered that the transformation effected by the claims is evidenced by the synthetic multicomponent sample having a different function and use than the underlying main solutions.
In response, the claims are examined using the standard of Broadest Reasonable Interpretation (BRI). The transformation, different function or use argued by Appellants is not evidenced in the recited claims. As set forth in MPEP 2106.05(c) merely moving objects to a different location (to comprise a mixture of objects) is not sufficient to constitute a transformation of matter. There is no indication in the claims that the mixed “synthetic multicomponent sample” would have a different function or use than the individual main solutions in an unmixed form. There is no transformation of main solutions resulting from the integration of the mathematical steps evident in the claims. 


In response, Appellants are arguing concepts that are not reflected by the claims. The claims are drawn to determining a matrix product which is a mathematical concept and performing regression analysis which is also a mathematical concept. Applying the mathematical calculations to data characterizing physical processes would not result in the claim as a whole being statutory subject matter. Thus, the focus turns to the “additional elements” recited in the claim which is the step of creating a synthetic multicomponent sample by mixing main solutions. However, the final physical step does not meet the criteria for “practical application” because it is broadly and generically recited and reads on a step to just “apply it” (the exception) as described in MPEP 2106.05(f). 
Appellants argue (Brief, page 18) that claims 13-23 integrate the judicial exception of “performing mathematical concepts” and “mental processes” into a particular application that uses the judicial exceptions in conjunction with a particular machine. Applicants point out (Brief, page 19) that claim 13 recites a physical “sample handling system” for “preparing a synthetic sample.” Applicants argue that the mixer is “configured to create the synthetic sample by mixing the plurality of main solutions according to the calculated relative amounts.” 
use with or by a particular machine. The calculations result in calculating relative amounts of solutions while a mixer turns on to mix and turns off to stop mixing. There is no relationship between the recited judicial exception calculations for solution amount and the function of the machine/mixer which is why the judicial exception of claims 13 and 23 are not integrated with or by use of a machine, as necessitated by the 2019 Patent Eligibility Guidance. 
In Diamond v. Diehr the Arrhenius equation calculated the time (as a function of temperature) at which a rubber molding apparatus should stop curing rubber and automatically open the press door, at that time. In contrast, the recited calculations do not serve to control the function of the mixer and the mixer does not use the resulting information about solution amounts to perform the mixing. Merely reciting that the mixer is part of a “sample handling system,” is not sufficient to infer that the handling system automatically handles the creation of solutions as determined by the matrix calculations so as to integrate the recited abstract idea to be used with or by a particular machine. The specification also does not appear to support a handling system that integrates calculations of solution amounts into the function of a mixer.
Applicants argue (Brief, pages 20-21) that the mixer component is configured to mix main solutions in accordance with relative amounts determined by the chemometric technique.

With regard to consideration of the additional elements and “significantly more,” under step 2B (Brief, page 24), Appellants do not point would which additional elements they consider to be not routine, conventional and well understood. The 35 UCS 101 rejection cites evidence that mixers and sensors for sensing dynamics in solutions are well known, routine and conventional.
When analyzed as a whole in view of the  2019 Patent Eligibility Guidance, the claims do not meet the standard for patentability under 35 USC 101 and therefore the rejection has been maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Anna Skibinsky/
Primary Examiner, AU 1631
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631    

                                                                                                                                                                                                    Gerald Leffers
/GERALD G LEFFERS JR/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.